Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/25/2022 and 6/22/2022 were filed after the mailing date of the Non-Final Rejection on 12/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first communication unit in claim 1, 3, 5, and 9-12; second communication unit in claims 4-6; and vibration detection unit in claims 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honjo (US Patent Pub. # 2017/0257574).
As to claim 1, Honjo discloses a camera accessory that is attachable to and detachable from a camera body, comprising:
a correction optical system (OIS lens 220) that is movable in a direction intersecting an optical axis (plane perpendicular to the optical axis) thereof (Para 68); and
a first communication unit (OIS processor 223 and lens controller 240) that transmits to the camera body (camera body 100) (i) a first information (first shake signal), which indicates a position (position sensor 222) to which the correction optical system (220) has been moved, and (ii) a second information (gyro sensor 224) regarding a vibration (shake (vibration)) of the camera accessory (interchangeable lens 200) (Para 69, 70, and 87).
As to claim 2, Honjo teaches wherein: the second information (224) represents an amount of vibration (angular velocity signal) of an image on an image plane caused by the vibration (detected shake (angular velocity)) of the camera accessory (200) (Para 70).  
As to claim 3, Honjo teaches wherein: the first communication unit (223 and 240) repeatedly transmits information including at least the first information (first shake signal) and the second information (224) to the camera body (100) (Para 86 and 87).  
As to claim 4, Honjo teaches further comprising: a second communication unit (223 and 240) that receives an instruction from the camera body (100) (Para 56).  Honjo teaches camera controller 140 transmits the generated exposure synchronizing signal to lens controller 240 periodically through body mount 150 and lens mount 250 (Para 56).
As to claim 6, Honjo teaches wherein: the second communication unit (223 and 240) receives an instruction to start a correction of the vibration exposure synchronizing signal (Para 56); and the camera accessory (200) further comprises a drive unit (OIS driver 221) that moves the correction optical system (220) in the direction intersecting the optical axis (Para 69).
As to claim 7, Honjo teaches wherein: the first information (first shake signal) relates to a position of the correction optical system (220) in the direction intersecting the optical axis (plane perpendicular to the optical axis) (Para 69 and 70).
As to claim 8, Honjo teaches wherein: the first information (first shake signal) has a value obtained by converting the position (position sensor 222) of the correction optical system (220) into a position on a focusing plane (plane perpendicular to the optical axis) (Para 69 and 70)
As to claim 9, Honjo teaches wherein: the first communication unit (223 and 240) periodically transmits (transmitted) a moving state (first shake signal) of the correction optical system (220) in the direction intersecting the optical axis to the camera body (100) (Para 87).
As to claim 13, this claim differs from claim 1 only in that the claim 1 is a camera accessory that is attachable to and detachable from a camera body claim whereas claim 13 is method of transmitting information between a camera accessory that is attachable to and detachable from a camera body and the camera body.  Thus claim 13 is analyzed as previously discussed with respect to claim 1 above.  
As to claim 14, Honjo teaches wherein: the first information (first shake signal) is information regarding a detected position (222) of a vibration correction lens (220)(Para 69). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Honjo (US Patent Pub. # 2017/0257574) in view of Oikawa (US Patent Pub. # 2012/0294598).
As to claim 5, Honjo does not teach wherein: the first communication unit periodically transmits the first information and the second information in a cycle shorter than a cycle in which the second communication unit receives the instruction from the camera body.  Oikawa teaches wherein: the first communication unit (second lens-side communication unit 218) periodically transmits the first information and the second information ("hotline communication") in a cycle shorter than a cycle (predetermined second cycles (1 ms cycles in the embodiment)) in which the second communication unit (first lens-side communication unit 217) receives the instruction ("command data communication") from the camera body (100) (Para 70-71 and 90-91).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second lens-side communication units as taught by Oikawa to the digital camera of Honjo, to reduce a time lag that occurs at the camera body while the plurality of units are all started up at the camera head, which delays the process of camera head initialization (Para 6 of Oikawa).
As to claim 10, Oikawa teaches wherein: the first communication unit (218) periodically transmits data of a fixed length (four byte data) including the first information and the second information (drive condition information (data) 80) to the camera body (100) (Para 122 and 123).
As to claim 11, Honjo teaches further comprising: a vibration detection unit (gyro sensor 224) that detects the vibration of the camera accessory (200) and outputs a detected signal, wherein: the vibration detection unit (224) periodically outputs the detected signal (Para 70).  Oikawa teaches in a cycle shorter than a cycle ("hotline communication") in which the first communication unit (218) transmits the first information and the second information (drive condition information (data) 80) (Para 90-91). 
As to claim 12, Honjo teaches wherein: the first communication unit (223 and 240) periodically transmits a vibration state judged based on the detected signal from the vibration detection unit (224) to the camera body (100) (Para 86 and 87).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Honjo (US Patent Pub. # 2017/0257574) in view of Wakamatsu (US Patent Pub. # 2012/0033954).
As to claim 15, note the discussion above in regards to claim 1.  Honjo does not specifically teach an angular velocity sensor that detects an angular vibration amount of the camera accessory; and an acceleration sensor that detects translational vibration amount of the camera accessory, wherein the second information includes both the angular vibration amount detected by the angular velocity sensor and the translational vibration amount detected by the acceleration sensor.  Wakamatsu teaches an angular velocity sensor (angular velocity sensors 108p and 108y) that detects an angular vibration amount (rotational shakes) of the camera accessory ; and an acceleration sensor (acceleration sensors 109p and 109y) that detects translational vibration amount (translational shakes) of the camera accessory (shooting lens), wherein the second information (input of CPU 106) includes both the angular vibration amount (rotational shakes) detected by the angular velocity sensor (108p and 108y) and the translational vibration amount (translational shakes) detected by the acceleration sensor (109p and 109y) (Para 39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the angular velocity sensors and the acceleration sensors as taught by Wakamatsu to the digital camera of Honjo, to enable highly-precise shake compensation for translational shakes using an image stabilization control apparatus that is both small in size and highly-mobile (Para 13 of Wakamatsu).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26967/18/2022